 1
 2
 3
 4
 5
                               UNITED STATES DISTRICT COURT
 6
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE
 8
 9      UNITED STATES OF AMERICA,                             Case No. CR19-106-RSL

10                         Plaintiff,                         ORDER STRIKING
11                    v.                                      MOTION FOR EMAIL
                                                              CORRESPONDENCE
12      PRINCETON BROWN, et al.,
13                         Defendants.
14
15         On March 19, 2020, defendant Princeton Brown filed a motion on his own behalf. See
16 Dkt. #92. The Local Rules of this District provide,
17               When a party is represented by an attorney of record in a case, the
                 party cannot appear or act on his or her own behalf in that case, or
18
                 take any step therein, until after the party requests by motion to
19               proceed on his or her own behalf, certifies in the motion that he or
                 she has provided copies of the motion to his or her current counsel
20
                 and to the opposing party, and is granted an order of substitution by
21               the court terminating the party’s attorney as counsel and substituting
                 the party in to proceed pro se[.]
22
23 LCR 83.2(b)(5); see also LCrR 1(a). Mr. Brown is currently represented by counsel, and his
24 March 19, 2020 filing is not compliant with the Local Rules. Accordingly, the Court STRIKES
25 his motion for email correspondence (Dkt. #92) from the record.
26         IT IS SO ORDERED.
27 //
28 //

     ORDER STRIKING MOTION FOR EMAIL CORRESPONDENCE - 1
 1        DATED this 8th day of April, 2020.
 2
 3
 4                                             A
                                               Robert S. Lasnik
 5                                             United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER STRIKING MOTION FOR EMAIL CORRESPONDENCE - 2
